The opinion of the court was filed
Per Curiam.
There is no merit in this No collusion is shown between the guardians and other persons. Although the repairs and advances were made without previous order of Court, yet they were afterwards ratified and approved by the Court as necessary and proper. The guardian took the risk of being surcharged for making these payments without being so authorized; yet subsequent approval thereof by tlie Court relieves bim from liability. There is no error in the decree: Patterson’s Appeal, 104 Pa. St., 369.
Decree affirmed and appeal dismissed at the costs of the appellant.